DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Applicant’s election without traverse of claims 1-9 in the reply filed on 9/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klauke et al (2006/0003310) in view of Lo et al (2014/0061049).
Regarding claim 1, Klauke et al teach an apparatus for a biomedical device, the apparatus comprising: at least one electrode, wherein the at least one electrode is coupled with a computer chip (Abstract: stimulating electrode; Para. 0092, Fig. 2a: electrodes connected to printed circuit board 13);  at least two chemical sensors, wherein the at least two chemical sensors are coupled with the computer chip (Para. 0041: sensor electrodes;Para. 0043: amperometric electrodes); Klauke et al teach a microfluidic structure, wherein the microfluidic structure is an inert elastomeric polymer (Para 0093-0094, Fig. 1b: 2: PDMS sheet having microfluidic flow channel); 
Klauke et al is silent to the computer chip comprises: a semiconductor substrate, and a processor; a power supply device coupled to the computer chip; and an antenna configured to send data collected onto the computer chip to a remote server.
Lo et al teach a microfluidic device with electrodes that uses a computer chip comprises: a semiconductor substrate, and a processor (Para. 0062: silicon wafer); a power supply device coupled to the computer chip (Fig. 8: electric power); and an antenna configured to send data collected onto the computer chip to a remote server (Fig. 8: antenna of integrated circuit sending data to reader 810).  It is advantageous to provide a computer chip and processor, power supply to the computer chip to provide control over the electrodes sensing and stimulating.  It is advantageous to provide an antenna to send data to a remote server to allow for off device analysis (Para. 0071).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the computer chip comprises: a semiconductor substrate, and a processor; a power supply device coupled to the computer chip; and an antenna configured to send data collected onto the computer chip to a remote server of Lo et al to the device of Klauke et al to provide the above advantage of providing control over the electrodes sensing and stimulating and allowing for off device analysis.  
Regarding claim 2, 4, Klauke et al teach the at least one electrode is configured to stimulate a cell sample. (Para. 0026)
Regarding claim 3, 4, Klauke et al teach the at least one electrode is configured to sense a voltage differential across a cell sample. (Para. 0020: voltage maintained below a threshold level)
Regarding claim 5, Klauke et al teach a first chemical sensor of the at least two chemical sensors is an amperometric sensor covered in a first bioenzyme and a second chemical sensor of the at least two chemical sensors is an amperometric sensor covered in a second bioenzyme. (Para. 0043: sensor electrodes amperometric using enzymes)
Regarding claim 6, Klauke et al teach the sensing electrodes can be impedance electrodes that inherently detects resistivity.  Klauke is silent to the electrodes created in the presence of biomolecules (Para.0041 and 0044: addition of ad-layers such as proteins) 
Regarding claim 7, Klauke et al teach the sensor electrodes can be impendance ("and a second chemical sensor of the at least two chemical sensors is a resistivity sensor created in the presence of a first biomolecule.")  or amperometric ("a first chemical sensor of the at least two chemical sensors is an amperometric sensor covered in a first bioenzyme ").  Klauke also teaches the combination of features (Para. 0063: combination of optional features).  Klauke does not explicitly teach the combination of both together.   It is desirable to provide multiple sensors that detect analytes either at the surface of the cell and not in contact with the cell to detect different analytes. (Para. 0041).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the first amperometric sensor and the second impedance sensor to provide the above advantage of detecting analytes either at the surface of the cell and not in contact with the cell to detect different analytes.  
Regarding claim 8, Klauke et al teach the computer chip is operatively coupled to the at least two chemical sensors and the at least one electrode. (Para. 0092:  PCB coupoled to the electrodes).
Regarding claim 9, Klauke et al teach the microfluidic structure comprises at least one channel to facilitate the release of biomolecules stored within the microfluidic structure used to stimulate a cell sample.(Para. 0054: flow channel)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798